Ludeling, C. J.'
The plaintiffs sued the defendant for twenty-four hundred and thirty-five dollars and forty-three cents, with legal interest thereon from the fourth day of November, 1866, being tlie amount of a, promissory note, inventoried as the property of the succession of S. M. Wells, and alleged to have been collected by the said Delavalade.
It appears from the record that tlie note was placed in the bands of Delavalade by Edward H. Satterfield for collection, and that Delaval-ade returned the note to said Satterfield, who surrendered it to A. T. Norwood, tlie executor of one of the makers of the note, in consideration of the sum of fifteen hundred dollars paid to the said Satterfield, it is true, that it is proved that a letter was written to Delavalade informing him that the note was the property of the succession of Wells, and that he would be bold responsible for its amount unless lie returned >t to the executrix; but we are not prepared to admit that this fact made it obligatory on him to deliver the note to any one but Satterfield, from whom he had received it for collection.
The evidence satisfies us that Satterfield was not acting as the agent of Delavalade when 'ho received the money from Norwood; and that Delavalade is not responsible to the plaintiffs for the amount claimed.
It is therefore'ordered, adjudged and decreed that the judgment of the District Court be avoided and reversed, and that the plaintiffs’ demand be rejected with costs of both courts.